United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                                                                   June 16, 2005
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                    Charles R. Fulbruge III
                                                                      Clerk

                               04-41285
                           Summary Calendar


                       UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 versus

                          PRESTON LEE WALKER,

                                                    Defendant-Appellant.


            Appeal from the United States District Court
                  for the Eastern District of Texas
                         (1:04-CR-51-RHC-ESH)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Preston Lee Walker appeals the 57-month sentence received

following    his   guilty-plea   conviction   for   being    a    felon     in

possession of firearms, in violation of 18 U.S.C. § 922(g)(1), and

for being a felon in possession of body armor, in violation of 18

U.S.C. § 931(a)(1).      He renews his argument, preserved in the

district court, that his constitutional rights were violated when

the district court assessed a four-level adjustment, pursuant to



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
 U.S.S.G. § 2K2.1(b)(5) (firearms possessed in connection with

 another felony offense), based on judicially determined facts,

 citing Blakely v. Washington, 124 S. Ct. 2531 (2004).

       Pursuant to the recent decision in United States v. Booker,

 125 S. Ct. 738, 756 (2005), for sentencing errors preserved in

 district court, “we will ordinarily vacate the sentence and remand,

 unless we can say the error is harmless under Rule 52(a) of the

 Federal Rules of Criminal Procedure”.           United States v. Akpan, __

 F.3d __, 2005 WL 852416, at *11 (5th Cir. 14 April 2005) (quoting

 United States v. Mares, 402 F.3d 511, 520 n.9 (5th Cir. 2005),

 petition for cert. filed, (U.S. 31 March 2005) (No. 04-9517)).               As

 the   Government   concedes,   the       four-level   adjustment      violated

 Walker’s Sixth Amendment right to trial by jury.               The Government

 further concedes it cannot demonstrate that the error was harmless.

 Accordingly,   Walker’s   sentence       is   VACATED,   and   this   case   is

 REMANDED FOR RESENTENCING.     See Mares, 402 F.3d at 520 n.9; Akpan,

 2005 WL 852416 at *12.    Because resentencing is required based on

 the Sixth Amendment violation alone, we do not address the other

 sentencing issue raised by Walker.

AFFIRMED IN PART, VACATED IN PART, AND REMANDED FOR RESENTENCING




                                      2